Case:21-10380-SDB Doc#:9 Filed:07/08/21 Entered:07/08/21 13:47:55   Page:1 of 3


                IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION

 IN RE:                            )        BANKRUPTCY CASE
                                   )        NO. 21-10380-SDB
 ROGER L. WHITEHEAD,               )        JUDGE SUSAN D. BARRETT
 ALICIA M. WHITEHEAD,              )        CHAPTER 13
                                   )
           Debtors.                )
                                   )
                                   )


                       OBJECTION TO CONFIRMATION
      COMES NOW CREDIT ACCEPTANCE CORPORATION (hereinafter
referred to as "CREDIT ACCEPTANCE"), a creditor of the above-
named Debtors and files this its "Objection to Confirmation", of
the Debtors’ Plan of Reorganization, showing to this Court as
follows:
                                       1.
      CREDIT ACCEPTANCE is a secured creditor of the Debtors,
holding a duly perfected security interest in a certain 2014
Dodge Ram, Vehicle Identification No. 3C6JR6AG6EG316361.
                                       2.
      The debt owed to CREDIT ACCEPTANCE is $10,229.45 (net
balance).
                                       3.
      In accordance with 11 U.S.C. § 1325, a vehicle purchased
within 910 days preceding the date of the filing of the petition,
and the collateral for that debt consists of a motor vehicle
acquired for the personal use of the Debtor and the Creditor has
a purchase money security interest securing the debt that is the
subject of the claim, said claim shall not be valued under 11
U.S.C. 506.    In the present case, the vehicle was purchased on
Case:21-10380-SDB Doc#:9 Filed:07/08/21 Entered:07/08/21 13:47:55                                    Page:2 of 3


03/12/2020, is a purchase money security interest, and is used
for the Debtor's personal use.                                       Therefore, CREDIT ACCEPTANCE
shows its claim shall be allowed and treated as fully secured in
the amount of $10,229.45 plus interest thereon at 6.25%.                                              CREDIT
ACCEPTANCE requests its post confirmation plan payment commence
immediately upon confirmation to be paid concurrent with the
debtor's attorney fees. Furthermore, CREDIT ACCEPTANCE request
pre-confirmation adequate protection in the amount of $102.00 per
month retroactive to the date of filing.
                                                                 4.
            Movant            does          not        have    and    has    not    been   offered   adequate
protection by Respondents.                                    11 U.S.C. 1326 (a)(1)(C) requires the
Debtor to provide adequate protection directly to a creditor
holding an allowed secured claim.                                           The Debtor's plan fails to
comply with 1326 (a)(1)(C) and as such CREDIT ACCEPTANCE request
that confirmation be denied.
                                                                 5.
            The Plan, as proposed, does not provide to CREDIT ACCEPTANCE
the present value of its claim and violates 11 U.S.C. Section 1325.
            WHEREFORE,                  CREDIT             ACCEPTANCE       prays   that   confirmation      be
denied.


                                                                        LEVINE & BLOCK, LLC

                                                                By:     /s/ Ronald A. Levine
                                                                        Ronald A. Levine, Esq.
                                                                        [GA Bar No. 448736]
                                                                        ATTORNEYS FOR CREDIT
                                                                        ACCEPTANCE CORPORATION
P.O. Box 422148
Atlanta, Georgia 30342
(404) 231-4567
F:\Autos 2\Credit Acceptance Corp\21-10380\Objection.wpd
Case:21-10380-SDB Doc#:9 Filed:07/08/21 Entered:07/08/21 13:47:55                      Page:3 of 3


                                                   CERTIFICATE OF SERVICE

            This is to certify that I have this date served a copy of the

within and foregoing "Objection to Confirmation" via electronic

means as listed on the Court's ECF noticing system or by regular

first class mail by depositing same in the United States mail in a

properly addressed envelope with adequate postage thereon to insure

delivery upon the following:


Roger L. Whitehead
Alicia M. Whitehead
3703 Lexington Drive
Augusta, Georgia 30906

Angela McElroy-Magruder,
Claeys, McElroy-Magruder & Kitchen
512 Telfair Street
Augusta, Georgia 30901-2310

Huon Le, Esq.
Chapter 13 Trustee
P O Box 2127
Augusta, GA. 30903



            This 8th day of July, 2021.



                                                                 LEVINE & BLOCK, LLC


                                                           By:   /s/ Ronald A. Levine
                                                                 Ronald A. Levine, Esq.
                                                                 [GA Bar No. 448736]
                                                                 ATTORNEYS FOR CREDIT
                                                                 ACCEPTANCE CORPORATION

P.O. Box 422148
Atlanta, Georgia 30342
(404) 231-4567
F:\Autos 2\Credit Acceptance Corp\21-10380\Objection.wpd
